Exhibit 10.2

NIELSEN HOLDINGS N.V.
RESTRICTED SHARE AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made effective as of the date set forth on
Schedule A (the “Grant Date”) between Nielsen Holdings N.V., a Netherlands
entity (hereinafter called the “Company”), and the individual whose name is set
forth on Schedule A hereof (the “Participant”).  For purposes of this Agreement,
capitalized terms not otherwise defined above or below shall have the meanings
set forth in the Amended and Restated Nielsen Holdings 2010 Stock Incentive Plan
(the “Plan”).

WHEREAS, the Company desires to grant the Participant restricted Shares (the
“Restricted Shares”), as provided hereunder and pursuant to the Plan, the terms
of which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Restricted Shares to
the Participant as an incentive for increased efforts during Participant’s term
of office with the Company or a Subsidiary, and has advised the Company thereof
and instructed the undersigned officers to grant said Restricted Shares.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1.        Grant of the Performance Restricted Shares.  

(a)        On the terms and conditions and subject to the restrictions,
including forfeiture, hereinafter set forth, the Company hereby grants to the
Participant, the number of Restricted Shares set forth on Schedule A.  

(b)        The Restricted Shares shall be issued in book-entry form on the
Company’s share register in the name of the Participant on the Grant Date or as
soon as practicable thereafter, with legends indicating that such Shares are
subject to vesting and forfeiture restrictions as provided under this
Agreement.  The Participant shall take all such action as may be requested by
the Company to cause the Restricted Shares to be deposited with the Company,
together with any executed stock powers and/or other instruments of transfer
reasonably requested by the Company, to be held by the Company in escrow for the
Participant’s benefit until such time as the Restricted Shares are either
forfeited by the Participant to the Company, the restrictions thereon terminate
as set forth in this Agreement or the Shares are to be withheld pursuant to
Section 9 hereof.

2.         Vesting of Restricted Shares.

(a)        Unless otherwise provided herein, the Participant shall become vested
in the Restricted Shares granted on the Grant Date in accordance with the Plan
and the vesting provisions set forth on Schedule A (each date on which all or a
portion of the Restricted Shares become vested thereunder, a “Vesting Date”),
subject to the continued Employment of the Participant by the Company or a
Subsidiary through the relevant Vesting Date.  Until the applicable Vesting
Date(s) provided for herein, (i) the Restricted Shares shall be subject to
forfeiture by the Participant to the Company as provided in this Agreement, and
(ii) the Participant may not sell, assign, transfer, discount, exchange, pledge
or otherwise encumber or dispose of any of the Restricted Shares unless the
restrictions have terminated in accordance with the provisions of this
Agreement.

(b)        Notwithstanding the foregoing, upon a termination of the
Participant’s Employment: (i) by the Company without Cause, by the Participant
for Good Reason or by the Participant if mutually agreed to in writing by the
Company, the Participant shall become vested in the Restricted Shares granted on
the Grant Date in accordance with the Plan and the vesting provisions set forth
on Schedule A; or (ii) due to the Participant’s death, Permanent Disability or
Retirement, the Participant shall become vested in the Restricted Shares granted
on the Grant Date on the date of such termination.

(c)        Upon termination of the Participant’s Employment with the Company and
all of its Subsidiaries for any reason other than as set forth in Section 2(b)
above, all unvested Restricted Shares shall immediately be forfeited by the
Participant, without payment of any consideration therefor.

(d)        Release of Restrictions; Forfeiture.  As promptly as practicable
following the Vesting Date or any other earlier vesting date provided under
Section 2(b) above, the Company will take all actions necessary to remove the
legends referenced in Section 1(b) above from the book-entry on the Company’s
share register.  All Restricted Shares which do not vest and become earned as
provided in Section 2, shall be forfeited by the Participant along with all
rights thereto and the ownership of such Shares shall immediately revert to the
Company.  

1

--------------------------------------------------------------------------------

3.         Adjustments Upon Certain Events. The Committee may, in its sole
discretion, take any actions with respect to any unvested Restricted Shares
subject to this Agreement pursuant to Section 10 of the Plan.

4.         Rights as Shareholder. Subject to the provisions of this Agreement,
upon the issuance of the Restricted Shares to the Participant, the Participant
shall become the owner thereof for all purposes and shall have all rights as a
stockholder, except that (1) the Participant shall have no right to receive or
accrue dividends or distributions with respect to the unvested Restricted Shares
and (2) the Participant shall not exercise his or her voting rights with respect
to the unvested Restricted Shares.  Notwithstanding the foregoing, from and
after the Grant Date, unvested Restricted Shares shall be credited with dividend
equivalents as and when dividends are paid on the Company’s Shares, with such
dividend equivalents deemed to be invested in Shares for the Participant’s
account as of the corresponding dividend payment date (which deemed investment
shall vest and be payable in Shares upon the vesting of the underlying
Restricted Shares to which they are attributable).  No dividend equivalents
shall be credited with respect to any fractional Shares (or deemed Shares) in a
Participant’s account.

5.         Definitions.  For purposes of this Agreement, the following terms
shall have the following meanings:

(a)        “Cause” shall mean “Cause” as such term may be defined in any
employment, change in control or severance agreement between the Participant and
the Company or any of its Subsidiaries (the “Employment Agreement”), or, if
there is no such Employment Agreement or if no such term is defined therein,
“Cause” shall mean: (i) the Participant’s willful misconduct with regard to the
Company or any of its Subsidiaries; (ii) the Participant is indicted for,
convicted of, or pleads nolo contendere to, a felony, a misdemeanor involving
moral turpitude, or an intentional crime involving material dishonesty other
than, in any case, vicarious liability; (iii) the Participant’s conduct
involving the use of illegal drugs in the workplace; (iv) the Participant’s
failure to attempt in good faith to follow a lawful directive of his or her
supervisor within ten (10) days after written notice of such failure; and/or (v)
the Participant’s breach of any agreement with the Company or any Subsidiary
which continues beyond ten (10) days after written demand for substantial
performance is delivered to the Participant by the Company (to the extent that,
in the reasonable judgment of the Committee (or its designee), such breach can
be cured by the Participant.

(b)        “Good Reason” shall mean, without the Participant’s consent, (i) a
reduction in the Participant’s annual rate of base salary (excluding any
reduction in the Participant’s base salary that is part of a plan to reduce
compensation of comparably situated employees of the Company generally; provided
that such reduction in the Participant’s rate of base salary is not greater than
fifteen percent (15%) of such rate of base salary); (ii) the material diminution
of the Participant’s position due to the Company’s removal of the Participant
from the Global Band in which he was employed immediately prior to such removal,
to a position within a Global Band that is lower in rank than such prior Global
Band; or (iii) the relocation by the Company or any of its Subsidiaries of the
Participant’s primary place of employment with the Company or any of its
Subsidiaries to a location more than fifty (50) miles outside of the
Participant’s principal place of employment immediately prior to such relocation
(which shall not be deemed to occur due to a requirement that the Participant
travel in connection with the performance of his or her duties); in any case of
the foregoing, that remains uncured after ten (10) business days after the
Participant has provided the Company written notice that the Participant
believes in good faith that such event giving rise to such claim of Good Reason
has occurred, so long as such notice is provided within thirty (30) business
days after such event has first occurred.

(c)        “Retirement” shall mean (i) any statutorily mandated retirement date
required under the laws applicable to the Participant or (ii) such other
retirement date (which date may vary by Participant) as may be approved by the
Committee or a designated officer of the Company, as delegated in accordance
with the Plan.

6.         No Right to Continued Employment. Nothing in this Agreement or in the
Plan shall confer upon the Participant any right to continue in the Employment
of the Company or any Subsidiary or shall interfere with or restrict in any way
the rights of the Company and its Subsidiaries, which are hereby expressly
reserved, to terminate the Employment of the Participant at any time for any
reason whatsoever, with or without cause, subject to the applicable provisions
of, if any, the Participant’s employment agreement with the Company or any
Subsidiary or offer letter provided by the Company or any Subsidiary to the
Participant.

7.         No Acquired Rights. In participating in the Plan, the Participant
acknowledges and accepts (i) that the Board/Committee has the power to amend or
terminate the Plan, to the extent permitted thereunder, at any time, and (ii)
that the opportunity given to the Participant to participate in the Plan is
entirely at the discretion of the Committee and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant further acknowledges and accepts that
(a) such Participant’s participation in the Plan is not to be considered part of
any normal or expected compensation, (b) the value of the Restricted Shares
shall not be used for purposes of determining any benefits or compensation
payable to the Participant or the Participant’s beneficiaries or estate under
any benefit arrangement of the Company or any Subsidiary, including but not
limited to severance or indemnity payments, and (c) the termination of the
Participant’s Employment with the Company and all Subsidiaries under any
circumstances whatsoever will give the Participant no claim or right of action
against the Company or any Subsidiary in respect of any loss of rights under
this Agreement or the Plan that may arise as a result of such termination of
Employment.

2

--------------------------------------------------------------------------------

8.         Transferability. Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 8 shall be void and unenforceable
against the Company or any Subsidiary or Affiliate.

9.         Withholding. Unless otherwise agreed by the Committee pursuant to the
terms of the Plan, at the time the Restricted Shares are granted, or at any time
thereafter as requested by the Company, the Participant hereby authorizes the
Company to satisfy its withholding obligations, if any, from amounts payable
hereunder or, at the Participant’s election, he may otherwise provide for the
payment of such withholding obligations in cash, and the Participant further
agrees to make adequate provision for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company, if any,
which arise in connection with the Restricted Shares, to the maximum extent
permitted by law.  Unless the tax withholding obligations of the Participant, if
any, are satisfied, the Company shall have no obligation to release such
Restricted Shares from any book-entry restrictions provided for herein.

10.        Choice of Law. This agreement shall be governed by and construed in
accordance with the laws of the state of New York without regard to conflicts of
law, except to the extent that the issue or transfer of Shares shall be subject
to mandatory provisions of the laws of the Netherlands.

11.        Restricted Shares Subject to Plan. By entering into this Agreement,
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. All Restricted Shares are subject to the Plan. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

12.        Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

13.        Clawback.  The Participant shall forfeit or repay amounts awarded,
whether or not vested, if:

(a)        The amount of the award was calculated based upon the achievement of
certain financial results that were subsequently the subject of a restatement or
the correction of a material error;

(b)        The participant engaged in intentional misconduct that caused or
partially caused the material error; and

(c)        The amount that would have been awarded to the Participant had the
financial results been properly reported, would have been less than the amount
actually awarded (such difference being the amount forfeited or repaid
hereunder).

14.        Section 409A of the Code. Notwithstanding any other provisions of
this Agreement or the Plan, the Restricted Shares granted hereunder shall not be
deferred, accelerated, extended, paid out or modified in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon the Participant. In the event it is reasonably determined by the Committee
that, as a result of Section 409A of the Code, the transfer of Shares under this
Agreement may not be made at the time contemplated hereunder without causing the
Participant to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.
Notwithstanding anything herein to the contrary, if at the time of the
Participant’s termination of employment with the Company the Participant is a
“specified employee” as defined in Section 409A of the Internal Revenue Code of
1986, as amended and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) until
the date that is six months following the Participant’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code without any accelerated or additional tax).

15.        Confidential Information.

(a)        In consideration of the Company entering into this Agreement with the
Participant, the Participant shall not, directly or indirectly, at any time
during or after the Participant’s employment with the Company or its affiliates,
disclose any confidential information pertaining to the business of the Company
(except when required to perform his or her duties to the Company or one of its
affiliates, by law or judicial process).  If the Participant is bound by any
other agreement with the Company regarding the use or disclosure of confidential
information, the provisions of this Agreement shall be read in such a way as to
further restrict and not to permit any more extensive use or disclosure of
confidential information.

(b)        Notwithstanding clause (a) above, if at any time a court holds that
the restrictions stated in such clause (a) are unreasonable or otherwise
unenforceable under circumstances then existing, the parties hereto agree that
the maximum period,

3

--------------------------------------------------------------------------------

scope or geographic area determined to be reasonable under such circumstances by
such court will be substituted for the stated period, scope or area. Because the
Participant’s services are unique and because the Participant has had access to
confidential information, the parties hereto agree that money damages will be an
inadequate remedy for any breach of this Agreement.  In the event of a breach or
threatened breach of this Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
relief in order to enforce, or prevent any violations of, the provisions hereof
(without the posting of a bond or other security).

16.         Data Privacy.  Participant hereby acknowledges that the Company
holds information about the Participant relating to his employment, the nature
and amount of his compensation, bank details, and other personal details and the
fact and conditions of Participant’s participation in the Plan. Participant
understands that the Company is the controller of Participant’s personal data
and is the only person authorized to process that data and is responsible for
maintaining adequate security with regard to it. As the Company is part of a
group of companies operating internationally, it may be necessary for the
Company to make the details referred to above available to: (a) other companies
within the Company that may be located outside the European Economic Area
(“EEA”) or such other geographical location in which  Participant is employed
where there may be no legislation concerning an individual’s rights concerning
personal data; (b) third party advisers and administrators of the Plan; and/or
(c) the regulatory authorities. Any personal data made available by the Company
to the parties referred to above in (a), (b), or (c) in relation to the Plan
will only be for the purpose of administration and management of the plan by the
Company, on behalf of the Company. Participant’s information will not, under any
circumstances, be made available to any party other the parties listed above
under (a), (b), or (c).  Participant hereby authorizes and directs the Company
to disclose to the parties as described above under (a), (b) or (c) any of the
above data that is deemed necessary to facilitate the administration of the
Plan.  Participant understands and authorizes the Company to store and transmit
such data in electronic form.  Participant confirms that the Company has
notified Participant of his entitlement to reasonable access to the personal
data held about Participant and of his rights to rectify any inaccuracies in
that data.

 

 

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date hereof.

NIELSEN HOLDINGS N.V.

 

By:

 

Name:

Title:

 

PARTICIPANT

  

[NAME]

 

 

 

5

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Name:

 

 

Grant Date:

 

 

Number of Restricted Shares:

 

 

Normal Vesting of Restricted Shares:

Vesting shall occur as follows:     % of the total number of Restricted Shares
granted hereunder shall become vested on each of the               anniversaries
of the Grant Date.

 

Vesting on a “Change in Control”:

Per Plan terms

 

 

 